Recipients of public welfare seek declaratory and other relief concerning the validity of the revocation of the department’s so *786called “State Letter 239,” as amended. We assume (without deciding) that, ■under G. L. c. 30A, §§ 3 and 5, and c. 30, § 37, this letter as amended may have had the effect of a regulation. The revocation was attempted by a “directive” of April 3,1969, concerning which the Commissioner of the department issued a certificate on May 20,1969, that the “directive” had been “made necessary became of budgetary limitations which make the fair . . . administration of the welfare programs impossible without the smpension of . . . special grants” for furniture. On June 25, 1969, the directive of April 3, 1969, was rescinded and the preexisting State letter again came into effect. This was established by a stipulation and an interlocutory decree of November 18, 1969, sustaining a substitute plea in bar. Declaratory relief concerning the directive of April 3 thereafter ceased to be appropriate for the plaintiffs could then seek relief under the restored State Letter 239, as amended. No basis appears for recovery of damages (as incidental relief under the bill for declaratory ■relief; see Executive Air Serv. Inc. v. Division of Fisheries & Game, 342 Mass. 356, 358) from the Commonwealth or any State department or official, by reason of the temporary suspension of the State letter. We do not consider the adequacy of the reasons given on May 20, 1969, for not giving (a) advance notice of the “directive” of April 3, and (b) an opportunity to express views about it, as permitted by G. L. c. 30A, § 3 (2) and § 3 (3). Cf. Pioneer Liquor Mart, Inc. v. Alcoholic Beverages Control Commn. 350 Mass. 1, 5 (fn. 6), 8-9, where this court discussed the importance of careful compliance with § 3 in taking departmental administrative action which may have the effect of a regulation.
Gershon M. Rainer (Lois J. Schiffer with him) for the petitioners.
A lan G. Macdonald,Deputy Assistant Attorney General (Gregor I. McGregor, Deputy Assistant Attorney General, with him), for the respondents.

Interlocutory and final decrees affirmed.